DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allison Dietrich on February 2, 2021.

The application has been amended as follows: 
A device comprising:
a device housing defining a space for accommodating one or more electronic components, the device housing comprising:
a first panel bounding the space and having an exterior surface facing away from
the space, and 
a second panel bounding the space and including a touch-sensitive display having a display surface facing away from the space, the display surface and the exterior surface being opposite surfaces;

a haptic feedback module supported by and conforming to at least a portion of the exterior surface, the haptic feedback module comprising a haptic response layer, the haptic response layer comprising a piezoelectric material and electrodes and configured to couple vibrations to a user body member in contact with the haptic feedback module to provide a haptic response to the user during operation of the device; and
an electronic control module accommodated in the space and coupled to the electrodes of the haptic response layer, the electronic control module being programmed to receive a touch input signal from the touch-sensitive display and provide haptic signals to the electrodes based on the received touch input signal to activate the piezoelectric material of the haptic response layer.

Reasons for Allowance
Claims 1-13, and 15-18 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1-13, and 15-18 are allowed since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “the display surface and the exterior surface being opposite surfaces; a haptic feedback module supported by and conforming to at least a portion of the exterior surface, the haptic feedback module comprising a haptic response layer, the haptic response layer comprising a piezoelectric material and electrodes and configured to couple vibrations to a user body member in contact with the haptic feedback module to provide a haptic response to the user during operation of the device”. The closest prior art of record, Hernandez (US Pub. No. 2018/0329494) discloses a haptic feedback module that may be . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RICARDO OSORIO/Primary Examiner, Art Unit 2692